In the United States Court of Federal Claims
                            OFFICE OF SPECIAL MASTERS
                                Filed: January 25, 2018


* * * * * * * * * * * * * * * *                UNPUBLISHED
OLIVA GUZMAN, as Parent of Z.G.,       *
a Minor,                               *       No. 16-246V
                                       *
             Petitioner,               *       Chief Special Master Dorsey
v.                                     *
                                       *       Attorneys’ Fees and Costs
SECRETARY OF HEALTH                    *
AND HUMAN SERVICES,                    *
                                       *
                                       *
             Respondent.               *
* * * * * * * * * * * * * * * *
Edward M. Kraus, Law Offices of Chicago Kent, Chicago, IL, for petitioner.
Alexis B. Babcock, U.S. Department of Justice, Washington, D.C., for respondent.


                   DECISION ON ATTORNEYS’ FEES AND COSTS 1

       On February 19, 2016, Oliva Guzman (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq., 2 (the “Vaccine Act”) on behalf of her daughter, Z.G., a minor. On
December 8, 2016, petitioner filed an amended petition alleging as a result of the Tdap
and/or Varicella vaccines Z.G. received on August 22, 2013, she developed a tumor in
her right upper arm at the injection site, which was caused in fact by one or both of the
vaccines. Amended Petition dated Dec. 08, 2016 at ¶ 1. (ECF No. 31.)


1 Because this unpublished decision contains a reasoned explanation for the action in
this case, the undersigned intends to post it on the United States Court of Federal
Claims' website, in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501
note (2012) (Federal Management and Promotion of Electronic Government Services).
In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the
identified material fits within this definition, the undersigned will redact such material
from public access.
2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755.
Hereinafter, for ease of citation, all “§” references to the Vaccine Act will be to the
pertinent subparagraph of 42 U.S.C. § 300aa (2012).
On December 19, 2017, the undersigned issued a decision awarding compensation to
petitioner based on the parties’ joint stipulation. Decision dated Dec. 19, 2017 (ECF No.
52.)

       On January 8, 2018, petitioner filed a motion for attorneys’ fees and costs.
Petitioner’s Motion for Attorney Fees and Costs (“Pet. Mot.”) dated. Jan 8, 2018 (ECF
No. 53.) Petitioner requests attorneys’ fees in the amount of $28,828.30 and attorneys’
costs in the amount of $2,213.34. Id. at 1. Petitioner incurred costs in the amount of
$426.90 related to travel for the hearing. Id. Thus, the total amount requested is
$31,468.54.

       On January 19, 2018, respondent filed a response to petitioner’s motion.
Respondent’s Response (“Resp. Res.”) dated Jan. 19, 2018 (ECF No. 55.)
Respondent “respectfully recommends that the Chief Special Master exercise her
discretion and determine a reasonable award for attorneys’ fees and costs.” Id. at 3.

      The undersigned has reviewed the billing records submitted with petitioner’s
request. In the undersigned’s experience, the request appears reasonable, and the
undersigned finds no cause to reduce the requested attorney hourly rates or costs.

        The Vaccine Act permits an award of reasonable attorneys’ fees and costs.
§ 15(e). The petitioner’s request is reasonable, and the undersigned GRANTS
petitioner’s motion for attorneys’ fees and costs.

      Accordingly, the undersigned awards the following:

      1) A total of $31,041.64 3 as a lump sum in the form of a check jointly
         payable to petitioner and petitioner’s counsel, Edward M. Kraus;

      2) A total of $426.90 in the form of a check payable to petitioner, Oliva
         Guzman.




3This amount is intended to cover all legal expenses incurred in this matter. This award
encompasses all charges by the attorney against a client, “advanced costs” as well as
fees for legal services rendered. Furthermore, § 15(e)(3) prevents an attorney from
charging or collecting fees (including costs) that would be in addition to the amount
awarded herein. See generally Beck v. Sec’y of Health & Human Servs., 924 F.2d 1029
(Fed. Cir. 1991).

                                            2
      The Clerk of the Court SHALL ENTER JUDGMENT in accordance herewith. 4

IT IS SO ORDERED.

                                               s/Nora Beth Dorsey
                                               Nora Beth Dorsey
                                               Chief Special Master




4 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’
joint filing of notice renouncing the right to seek review.
                                           3